Citation Nr: 1218492	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-35 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include arthritis.  

2.  Entitlement to service connection for a right knee disorder, to include arthritis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1961 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran appeared at a Travel Board hearing in April 2012.  A transcript is of record.    

This appeal contains a hybrid record; part is in a physical claims folder and in part is in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case served as a paratrooper and member of an Airborne infantry unit during his service in the United States Army.  He contends, essentially, that the repeated traumas to the joints associated with this duty caused him to develop chronic problems in the right knee and right shoulder.  

A review of the service personnel records indicates award of the parachutist badge.  This signifies, at the very least, that the Veteran performed the requisite five parachute exits from an aircraft necessary to earn this credential.  Additionally, the record also reflects that the Veteran was separated from service after being assigned to the 82nd Airborne Division as an infantryman.  Such an assignment would, by necessity, involve multiple parachute exits from aircraft, and there is no doubt that the Veteran performed this strenuous duty numerous times while in active service.  

The service treatment records do contain annotations of both shoulder and knee complaints.  Specifically, a December 1962 clinical note lists complaints of bilateral knee pain after a parachute jump.  In February 1963, the Veteran reported falling on a log (it isn't clear if this was resultant from parachute duty), and he was assessed as having pain over the deltoid muscle that was unproductive of joint abnormality.  In December 1963, during a medical assessment, the Veteran checked that he had experienced "trick" or locked knees, and this annotation was not present at his entrance into military service.  

The Veteran was discharged from active duty in February 1964.  As is required for most separated military personnel, he was retained in the Individual Ready Reserve (IRR) component for several years following his discharge from active service.  Part and parcel of being retained in this status is a duty to alert the Army as to changes in medical condition.  In August 1965, the Veteran reported that he was experiencing residual disability from a right knee injury.  Subsequent to this, in September 1965, the Veteran experienced a work injury for which he was assessed for Workers' Compensation in November 1965.  The Veteran forwarded the November 1965 assessment, along with an additional complaint of January 1966, to military medical personnel as required by his IRR status.  

Post-service, the Veteran has had numerous surgeries on his right knee.  Private medical records show complaints dating to 1976, and arthroscopic surgeries have been performed in 1983 and 1998.  Additionally, records contained in the Virtual VA portion of the claims file indicate that the Veteran had rotator cuff surgery in 2010 on his right shoulder.  In the late 1990s, the Veteran began to seek regular orthopedic care for both his right knee and right shoulder, and he was diagnosed with advanced arthritis in both of these joints.  The Veteran also complained of neurological symptoms in the knee around this time.  Of note, a clinical record, dated in February 2006, stated that the right shoulder condition "could have started" with the 1963 injury to the joint in service.  Another clinical note, dated a few months prior in November 2005, stated that while the right shoulder disability was "probably work related," that there was a "legitimate claim" that such a disorder was due to "accumulative trauma over the years."  

The RO scheduled the Veteran for a VA Examination in December 2006; however, the claims file was not available for review by the examiner, and no opinion as to etiology was given.  Of note, the examining physician did confirm diagnoses of arthritis in both the right shoulder and knee.  

A new VA examination, dated in February 2011, also did not contain a review of the claims file, and the examiner stated that no opinion as to etiology could be made without resort to speculation.  The examiner was then provided a copy of the claims file, and an addendum opinion, dated in May 2011, was entered.  Unfortunately, the Board must conclude that this addendum report is not adequate to resolve the issues on appeal.  Indeed, while the examiner did make note of the 1962 and 1963 annotations in the service treatment records, she did not address the evidence favorable to the Veteran in the private medical record of 2006, nor did she address the entirety of the Veteran's contentions or those of the Veteran's wife (which indicate complaints of knee and shoulder pain since service separation).  To be sure, the service treatment records do show two specific instances of pain; however, the Veteran has asserted that the repeated traumas to his knee and shoulder joints, which are a part of parachute infantry service, are what have caused his current arthritis.  Further, in June 2006, the Veteran's wife noted complaints of knee and shoulder pain since service discharge.  Regarding the positive private evidence, the examiner did not address the aforementioned clinical note of 2006, which suggested that "cumulative trauma" held responsibility for the right shoulder complaints.  The Board is fully aware that the Veteran has had several post-service work injuries which may be part of the "cumulative trauma."  Nonetheless, it is certainly possible that parachute traumas to the joints could have some role in the onset of shoulder arthritis, and such a relationship should have been discussed by the examiner.  

Moreover, the 2011 examiner, in authoring her opinion, simply stated that a bruise to the deltoid muscle "would not lead" to the type of arthritis in the right shoulder that is currently present, and she also stated that the current right knee disorder was resultant from the 1965 post-service knee trauma.  The opinions are simply conclusory statements, and the examiner did not provide a rationale.  Further, with respect to the right knee complaint, the examiner did not note the significance, if any, of an August 1965 post-service knee complaint which pre-dated the post-service injury she attributed to the current disorder.  

 The Board notes that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and when sound reasoning exists for the conclusion (not the mere fact that the claims file was reviewed).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   In this regard, the 2011 VA opinion and addendum are not particularly probative, and a new examination, addressing all of the Veteran's contentions and the supportive private evidence, should be afforded.  Accordingly, the case is remanded for a new examination addressing the etiology of current right knee and right shoulder disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner in addition to the paper claims file.

2.  Schedule the Veteran for a comprehensive joints examination addressing the etiology of any current disorders of the right shoulder and right knee, to include arthritis.  In this regard, the examiner is asked if any current right knee and/or right shoulder disorder was at least as likely as not (50 percent probability or greater) caused by any incident or event of active service, to include as a result of multiple parachute exits from aircraft and the documented complaints of knee and shoulder pain in 1962 and 1963.  The examiner should note that the Veteran had complaints of knee pain prior to his first post-service accident in September 1965.  He/she should also discuss the contents of the 2005 and 2006 private opinions that are, at least potentially, supportive of the Veteran's contentions, and he/she should also note the Veteran's complaints of pain in the knee and shoulder since separation (as evidenced by the written testimony of his spouse).  A rationale should accompany all conclusions reached in the narrative portion of the examination report.  

3.  After any additional indicated development, re-adjudicate the issues on appeal.  Should the claims be denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


